Bullard, J.,

delivered the opinion of the court.
The plaintiff sues to recover the value of carpenter’s work done by him, on the sugar-house of the defendant, under a *516contract to do a certain job, but which was not completed in consequence 0f his having been dismissed by the defendant, as he alleges, illegally. Judgment was rendered in his favor for a small part of his demand only, and he appealed.
' Where the dismissed by the defendant, from finishing- a certain job of work, promisePof the an*61"’ estimation made of the work and pay accord! neglected'* W'to cause such appraisement to be made, he 'ought the*16 estimation of appraisers appointed by himself: field, that show.'ekhfr'that the defendant appointment of that hePeias put inflation tolhis promise to make it binding.
The counsel for the plaintiff and appellant contends, that as the defendant offered, when he dismissed his client, to have an estimation made of the work actually done, and to pay J . 1 accordingly, but neglected to cause such appraisement 'to be made, he ought to be bound by the estimate of appraisers aPP°hited by himself, who estimated the work according to the account annexed to the petition. It is a sufficient answer to this argument to say, that if the appellant relies on that promise, he ought to show, either that the defendant concurreci jn the appointment of the experts, or that he was put . 11 . . 1 . _ • i . legally in delay in relation to his promise. Neither of these is shown, and the court acted properly in deciding as to the Value of the services rendered, according to the evidence 0 offered on the trial, independently of any appraisement.
It is further urged, that no presumption results in favor of defendant, from the fact that he took down and threw aside the work. It would be unreasonable as well as uncharitable to suppose, that any man would destroy what was useful to himself, out of mere wantonness. At the same time ^e mere fact that he demolished the work, ought to have no . , ... . . . . , weight, unless it is shown, that it was either useless or not made according to contract.
The evidence relating to the value of the work done is contradictory. Some of the witnesses considering it reasonably good, and others of no value to the defendant. It is not pretended that the work was done strictly according to contract, and particular defects are shown, even by the witnesses of the plaintiff, which leave an impression on the mind, that the work was not done in a workman-like manner. The court below, with better means than we possess of testing the comparative credibility of the witnesses, allowed the plaintiff the full amount charged for extra work, and rejected altogether the charge for work done on the roof which was demolished. The evidence does not in our opinion, prepon*517derate so decidedly in favor of the plaintiff, as to authorise us to amend the judgment.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.